Title: [September 1783]
From: Adams, John
To: 



      Paris Septr. 7. 1783.
      
      
       This Morning, I went out to Passy, and Dr. Franklin put into my hand the following Resolution of Congress, which he received last night, vizt., 
       
        
        
         
          By the United States in Congress assembled, May 1. 1783. on the Report of a Committee, to whom was referred a Letter of Feb. 5 from the Honble. J. Adams.
          Ordered that a Commission be prepared to Messrs. John Adams, Benjamin Franklin, and John Jay, authorizing them, or either of them in the Absence of the others, to enter into a Treaty of Commerce, between the United States of America, and Great Britain, subject to the Revisal of the contracting Parties, previous to its final Conclusion, and in the meantime, to enter into a Commercial Convention, to continue in Force, one Year.
          That the Secretary for Foreign Affairs, lay before Congress, without Delay, a Plan of a Treaty of Commerce and Instructions, relative to the same, to be transmitted to the said Commissioners. Signed Cha’s. Thomson Secy.
         
        
       
      
      
       
        
   
   This memorandum appears in Lb/JA/20, (Adams Papers, Microfilms, Reel No. 108).


        
   
   JA spent a busy fortnight in the Netherlands conversing with his Patriot friends at The Hague and with bankers and merchants in Amsterdam, paying his respects to the Stadholder, and writing lengthy letters to Livingston on the sugar trade, on American commercial opportunities generally, and on European politics. With JQA he left The Hague on 6 Aug. and was back at the Hôtel du Roi on the 9th (JA to Livingston, 10 Aug., LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:641; see also JQA, Diary, 6
          
          , 7, 8, and 
         9 Aug. 1783).


        
   
   He found that no appreciable progress had been made in the negotiation at Paris, and on the very day of his return the real explanation of the British ministry’s tactics was set down in a letter from London by Henry Laurens to his fellow commissioners. Laurens had seen Secretary Fox, who conceded that the Preliminary Articles left much to be desired but was unwilling to negotiate new terms “under the eye of, or in concert with, the court of France”; it would be much better to start over again by the appointment of an American minister to London, a measure that Fox said would be very acceptable to the British government (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:637–640). It was therefore agreed in Paris that the Preliminary Articles would be ratified without change except for a preamble declaring them to be the Definitive Treaty (JA to Livingston, 13 Aug., LbC, Adams Papers; sameFrancis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., p. 645). On 3 Sept. this was done, at Hartley’s lodgings in the Hotel d’York (now 56 Rue Jacob in the 6th Arrondissement, a building occupied by the publishing firm of Firmin Didot). In the Adams Papers are copies of the exchange of full powers and a text of the Definitive Treaty as signed and sealed. For a printed text (from one of the two originals in the State Department Treaty File), see Miller, ed., TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America, Washington, 1931–1948; 8 vols., 2:151–157, with notes on the transmittal and ratification of the Definitive Treaty. John Thaxter brought one of the originals to Congress; see entry of 14 Sept., below. The Commissioners’ final report on the five-month negotiation was dated 10 Sept. 1783 (LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:687–691); for some reason the original report sent to Congress is not in place among the Commissioners’ dispatches in PCC, No. 85, though a long series of the proposals exchanged by Hartley and the American Commissioners, selected in a somewhat hit-or-miss fashion and not carefully dated, originally enclosed in that dispatch, is present in that volume.


       
       
        
   
   JA’s letter to the President of Congress, 5 Feb. 1783, was a protest over the unexplained revocation in July 1781 of JA’s commission to negotiate a treaty of commerce with Great Britain, together with a strong plea for the appointment of an American minister to London in order to perform this and other tasks (LbC, Adams Papers; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:242–247). On 1 May a committee of Congress of which Alexander Hamilton was chairman brought in a report on JA’s letter which led to the foregoing vote ( JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 24:320–321). For James Madison’s sarcastic observations on JA’s letter see his letter to Jefferson, 6 May (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 6:265). Secretary Livingston resigned early in June before carrying out Congress’ order of 1 May; new instructions were not agreed upon until 29 Oct., and then in terms that omitted Great Britain (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 25:753–757). No commissions were issued under this order, and the new arrangement of the United States foreign service was not settled until the following May; see note 1 on JA’s Diary entry of 22 June 1784, below.


       
      
     